[ex1028trousdaleconsultin001.jpg]
EXHIBIT 10.28 CONSULTING AGREEMENT THIS AGREEMENT (“Agreement”) is made and
entered into as of January 29, 2019 by and between BlueLinx Corporation
(“Company”), and D. Wayne Trousdale (“Consultant”). W I T N E S S E T H:
WHEREAS, Company and Consultant are party to that certain Employment Agreement,
dated April 19, 2018, and amended as of June 1, 2018 (the “Employment
Agreement”); and WHEREAS, Consultant has indicated his intent to resign his
employment with Company, effective April 19, 2019; WHEREAS, Company, BlueLinx
Holdings Inc. (“BHI”), and each of their respective wholly-owned subsidiaries
and affiliates (collectively, the “Company Group”) are engaged in the business
of, among other things, the distribution, marketing, sourcing, supplying, and
selling of wood, metal, and vinyl and other building products in domestic and
international markets, and light manufacturing, fabrication, treating and
painting of wood and other building materials (collectively, the “Company
Business”); and WHEREAS, Consultant possesses significant knowledge and
information with respect to the Company Business and other value-added services;
and WHEREAS, in light of Consultant’s significant knowledge with respect to the
Company Business, Company desires to engage Consultant as a consultant beginning
on April 19, 2019 (the “Services Start Date”). NOW, THEREFORE, for and in
consideration of the premises and the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Consultant agree as
follows: 1. Engagement as Consultant. Subject to the terms and conditions of
this Agreement, Company hereby engages Consultant to provide assistance, advice,
and consultation, for up to three days per month (pro-rated for any partial
month) to the Company’s Chief Executive Officer and his designee(s) relating to
such matters as may be requested from time to time by the Company’s Chief
Executive Officer or his designee(s) (collectively, the “Consulting Services”).
Consultant hereby accepts such engagement from Company. In performing his
obligations hereunder, Consultant shall report to Company’s Chief Executive
Officer or his designee(s), as determined from time to time. Consultant’s
obligation to perform the Consulting Services shall begin on the Services Start
Date. 2. Compensation. (a) Compensation. In connection with his resignation of
employment from BHI and Company in accordance with Section 3 hereof, and under
and pursuant to this Agreement, Consultant shall be entitled to, and only to,
the following compensation: (i) Company shall pay Consultant any accrued but
unpaid Base Salary (as such term is defined in the Employment Agreement), and
any properly reimbursable expenses that have been incurred but are unpaid, in
each case as of the Services Start Date, which amounts shall be paid in a lump
sum in cash on or before May 19, 2019.



--------------------------------------------------------------------------------



 
[ex1028trousdaleconsultin002.jpg]
(ii) During the Consulting Term (as defined below), Company shall pay Consultant
as follows: (A) for the period from Services Start Date to, but not including,
the first anniversary of the Services Start Date, an amount equal to $1,312,750,
to be paid in twelve (12) equal installments on or before the 19th of each
calendar month, with the first such installment being due and payable on or
before May 19, 2019; and (B) for the period from and including the first
anniversary of the Services Start Date to and including the last day of the
Consulting Term, an amount equal to $400,000, to be paid in twenty-four (24)
equal installments on or before the 19th of each calendar month, with the first
such installment being due and payable on or before May 19, 2020. (iii) BHI and
Company shall take such steps as are necessary to cause Consultant’s time-based
and performance-based restricted stock units, entitling Consultant to receive
5,420 shares of BHI common stock, to be vested in full as of April 19, 2019,
subject to Consultant’s agreement not to sell such shares for a period of six
(6) months thereafter. (b) Expenses. Company shall reimburse Consultant for, or
pay directly, all reasonable direct business expenses actually incurred by
Consultant in performing his duties under this Agreement; provided, that
Consultant obtains approval of such expenses from Company’s Chief Executive
Officer in advance and incurs and accounts for such expenses in accordance with
all of Company’s policies and directives as in effect from time to time. (c)
Time of Payment. If any day on which a payment is due and payable under this
Section 2 is not a business day, then the payment shall be due and payable on
the next succeeding business day. 3. Resignation. Consultant hereby irrevocably
resigns as Vice Chairman, Operating Companies, of BHI and Company, and as a
member of the board of directors, board of managers or equivalent body (and any
committees thereof on which he serves), and as an officer, of each and every
other subsidiary of BHI (including, without limitation, Cedar Creek Corp., Cedar
Creek, LLC, Astro Buildings Inc., and Lake States Lumber, Inc.) on which he may
now serve, with effect as of April 19, 2019. This Section 3 constitutes a
“Notice of Termination” under Section 5(c) of the Employment Agreement, and
Consultant understands that this resignation will constitute a “Voluntary
Resignation” under Section 5(b)(vi) of the Employment Agreement. Notwithstanding
the provisions of Section 8(h) of the Employment Agreement, April 19, 2019 will
constitute the “Date of Termination” under the Employment Agreement, and
Consultant further understands that as a result of his resignation, following
the Date of Termination, he will no longer be eligible to receive compensation
or benefits under the Employment Agreement, and he acknowledges and agrees that
he has no other right to compensation or benefits from the Company Group except
as expressly provided for in Section 2 hereof. Consultant acknowledges that he
is aware that, in accordance with the terms of the Employment Agreement, his
obligations under Section 7 of the Employment Agreement will continue beyond the
Date of Termination. 4. Restrictive Covenants. (a) Confidential Information. (i)
Consultant shall hold in a fiduciary capacity for the benefit of Company all
Confidential Information and Trade Secrets. During the period beginning on the
Services Start Date and ending on the fifth (5th) anniversary thereof (the
“Restricted Period”), Consultant shall not, without the prior written consent of
Company, or as may otherwise be required by law or legal process, use,
communicate, or divulge Confidential Information other than as necessary to
perform his duties for Company. If the Confidential Information is deemed a
trade secret under Georgia law, then the period for nondisclosure shall continue
for the applicable period under Georgia Trade Secret laws in effect at the end 2



--------------------------------------------------------------------------------



 
[ex1028trousdaleconsultin003.jpg]
of the Restricted Period. In addition, except as necessary to perform his duties
for Company, during the Restricted Period and thereafter for the applicable
period under the Georgia Trade Secret laws in effect at the end of the
Restricted Period, Consultant will not, directly or indirectly, transmit or
disclose any Trade Secrets to any person or entity, and will not, directly or
indirectly, make use of any Trade Secrets, for himself or any other person or
entity, without the express written consent of Company. This provision will
apply for so long as a particular Trade Secret retains its status as a trade
secret under applicable law. The protection afforded to Trade Secrets and/or
Confidential Information by this Agreement is not intended by the parties hereto
to limit, and is intended to be in addition to, any protection provided to any
such information under any applicable federal, state, or local law. Pursuant to
the Defend Trade Secrets Act of 2016, Consultant understands that: (A) an
individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (1) is made
(a) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (b) solely for the purpose of
reporting or investigating a suspected violation of law; or (2) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; and (B) further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer’s trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual: (1) files any document containing the
trade secret under seal; and (2) does not disclose the trade secret, except
pursuant to court order. (ii) “Confidential Information” means knowledge or data
relating to the Company Group that is not generally known to persons not
employed or otherwise engaged by the Company Group, is not generally disclosed
by the Company Group, and is the subject of reasonable efforts to keep it
confidential. Confidential Information includes, but is not limited to,
information regarding product or service cost or pricing, information regarding
personnel allocation or organizational structure, information regarding the
business operations or financial performance of the Company Group, sales and
marketing plans, and strategic initiatives (independent or collaborative),
information regarding existing or proposed methods of operation, current and
future development and expansion or contraction plans, sale/acquisition plans,
and non-public information concerning the legal or financial affairs of the
Company Group. Confidential Information does not include information that has
become generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company Group. This definition is not intended to limit any definition of
confidential information or any equivalent term under applicable federal, state
or local law. (iii) “Trade Secrets” means all secret, proprietary or
confidential information regarding the Company Group or that meets the
definition of “trade secrets” within the meaning set forth in O.C.G.A. §
10-1-761. (iv) This Section 4(a) is not intended to restrict or limit any of the
protected rights contained in Section 14 of this Agreement in any way. (b)
Non-Solicitation of Protected Customers. (i) Consultant understands and agrees
that the relationship between the Company Group and each of its Protected
Customers constitutes a valuable asset of the Company Group and may not be
converted to Consultant’s own use. Consultant hereby agrees that, during the
Restricted Period, Consultant shall not, directly or indirectly, on Consultant’s
own behalf or as a principal, owner, partner, shareholder, joint venturer,
investor, member, trustee, director, officer, manager, employee, agent,
representative, or consultant (a “Principal or Representative”) of any other
individual or any corporation, partnership, joint venture, limited liability
company, association or other entity, or enterprise (a “Person”), solicit,
divert, take away, or attempt to solicit, divert, or take away a Protected
Customer with which Consultant had contact while employed with Company or while
engaged with Company hereunder for the 3



--------------------------------------------------------------------------------



 
[ex1028trousdaleconsultin004.jpg]
purpose of marketing, selling, or providing to the Protected Customer any goods
or services substantially similar to the goods or services provided by the
Company Group. (ii) “Protected Customer” means any then-existing customer to
whom the Company Group sold its products or services at any time during
Consultant’s employment with Company or while engaged with Company hereunder,
and with respect to whom Consultant either (A) had business dealings on behalf
of the Company Group; or (B) supervised or coordinated the dealings between the
Company Group and the customer. (c) Non-Solicitation of Vendors. Consultant
understands and agrees that the relationship between the Company Group and each
of its vendors constitutes a valuable asset of the Company Group and may not be
converted to Consultant’s own use. Consultant hereby agrees that, during the
Restricted Period, Consultant shall not, directly or indirectly, on Consultant’s
own behalf or as a Principal or Representative of any other Person, solicit,
divert, take away, or attempt to solicit, divert, or take away or induce, any
existing or prospective vendor of any member of the Company Group to reduce,
terminate, or otherwise negatively alter its relationship with any member of the
Company Group. (d) Non-Solicitation of Employees. Consultant understands and
agrees that the relationship between the Company Group and each of its employees
constitutes a valuable asset of the Company Group and may not be converted to
Consultant’s own use. Consultant hereby agrees that, during the Restricted
Period, Consultant shall not, directly or indirectly, on Consultant’s own behalf
or as a Principal or Representative of any other Person, solicit or induce, or
attempt to solicit or induce, any employee of the Company Group to terminate his
or her employment with the Company Group or, for a period of no more than six
(6) months after the employee is no longer employed by any member of the Company
Group, to enter into employment with any other Person that is in competition
with the Company Group. (e) Non-Competition. (i) During the Restricted Period,
Consultant shall not render services substantially the same as the Consulting
Services or the services rendered by Consultant to the Company Group during his
employment with the Company Group to any Person that engages in or owns, invests
in any material respect, operates, manages, or controls any venture or
enterprise which substantially engages or proposes to substantially engage in
Competitive Services in the continental United States of America.
Notwithstanding the foregoing, nothing in this Agreement shall be deemed to
prohibit the ownership by Consultant of not more than five percent (5%) of any
class of securities of any corporation having a class of securities registered
pursuant to the Securities Exchange Act of 1934, as amended. (ii) “Competitive
Services” means selling, marketing, manufacturing or distributing products
and/or services that are substantially similar to any of those sold, marketed,
distributed, furnished or supplied by the Company during the Consulting Term.
(f) Remedies; Specific Performance. (i) The parties acknowledge and agree that
Consultant’s breach of any of the restrictions set forth in this Section 4 will
result in irreparable and continuing damage to the Company Group for which there
may be no adequate remedy at law. The parties further agree and acknowledge that
Company, and each member of the Company Group, as applicable, shall be entitled
to equitable relief, including specific performance and injunctive relief, as a
remedy for any such breach and shall not be required to post bond in connection
with obtaining such relief. Such equitable remedies shall be in addition 4



--------------------------------------------------------------------------------



 
[ex1028trousdaleconsultin005.jpg]
to any and all remedies, including damages, available to Company, or any member
of the Company Group, as applicable, for such breaches by Consultant. (ii)
Without limiting any other available remedies, and except as otherwise required
by law, if Consultant commits a Material Breach of any of the restrictions set
forth in this Section 4 and fails to remedy or cure such Material Breach within
fifteen (15) business days after his receipt of written notice thereof from
Company, Consultant shall not be entitled to any further payments set forth in
Section 2 hereof, and shall be obligated to promptly repay to Company the amount
of any payments previously made pursuant to Section 2 hereof. “Material Breach”
means an intentional act or omission by Consultant that constitutes substantial
non-performance of Consultant’s applicable obligations and causes material
damage to Company. (g) Communication of Section 4 Obligations. During the
Consulting Term and for two (2) years thereafter, Consultant will communicate
his obligations under this Section 4 to any Person with which Consultant accepts
employment or is considering an offer of employment. (h) No Limitation.
Company’s rights under this Section 4 are in addition to, and not in lieu of,
all other rights Company may have at law or in equity to protect its
confidential information, trade secrets, and other proprietary interests. (i)
Company Breach. Subject to and without waiver of Consultant’s other rights and
remedies, if Company breaches its obligations to Consultant under Section 2, and
such breach is not cured within thirty (30) days following Company’s receipt of
written notice thereof from Consultant, the covenants set forth in this Section
4 shall have no further force or effect. 5. Term; Early Termination. (a) The
term of this Agreement (the “Consulting Term”) shall commence on the date hereof
and continue until the third anniversary of the Services Start Date, unless
earlier terminated in accordance with the terms hereof. (b) Company shall have
the right to terminate this Agreement at any time on written notice to
Consultant if Consultant has committed a Material Breach of any of the
restrictions set forth in Section 4 hereof or Section 7 of the Employment
Agreement and failed to remedy or cure such Material Breach within fifteen (15)
business days after his receipt of written notice thereof from Company. 6.
Independent Contractor. Consultant’s relationship to Company hereunder shall be
that of an independent contractor and nothing in this Agreement shall be
construed to constitute or create a partnership, joint venture, employment or
agency relationship, or any other relationship other than an independent
contractor relationship between Consultant and Company. Consultant shall not be
the agent of Company and shall have no authority to act on behalf of or to bind
Company in any manner. As an independent contractor, Consultant is responsible
for paying all required state and federal taxes and making contributions to
government-sponsored benefit programs. Company will issue Consultant an Internal
Revenue Service Form 1099 with respect to fees due for Consulting Services
hereunder. Consultant agrees to report such income as required by federal and
state laws. Consultant agrees to accept exclusive liability for complying with
all applicable federal and state laws governing the payment of taxes by
self-employed individuals. 7. Survival. Sections 3, 4, and 6 through 16 of this
Agreement shall survive the termination of Consultant’s engagement for any
reason whatsoever or the expiration of the Consulting Term, and shall remain in
full force and effect after such termination in accordance with their respective
terms. 5



--------------------------------------------------------------------------------



 
[ex1028trousdaleconsultin006.jpg]
8. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of Company and Consultant, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement is to affect the validity, binding effect or enforceability of this
Agreement. 9. Severability. Whenever possible, each provision of this Agreement
is to be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein. 10. Notices. Any
notice provided for in this Agreement is to be in writing and is to be either
personally delivered, sent by reputable overnight carrier or mailed by first
class mail, return receipt requested, to the recipient at the address indicated
as follows: If to Company: If to Consultant: Bluelinx Corporation D. Wayne
Trousdale Attn: General Counsel ______________________________ 1950 Spectrum
Circle ______________________________ Suite 300 (_____) _____-__________
Marietta, Georgia 30067 Facsimile: (770) 953-7008 or any other address or to the
attention of any other person as the recipient party shall have specified by
prior written notice to the sending party. Any notice under this Agreement is to
be deemed to have been given when so delivered, sent or mailed. 11. Choice of
Law. This Agreement is to be governed by the internal law, and not the laws of
conflicts, of the State of Georgia. 12. Successors and Assigns. This Agreement
is to bind and inure to the benefit of and be enforceable by Consultant, Company
and their respective heirs, executors, personal representatives, successors, and
assigns, except that neither party may assign any rights or delegate any
obligations hereunder without the prior written consent of the other party.
Consultant hereby consents to the assignment by Company of all of its rights and
obligations under this Agreement to any successor to Company by merger or
consolidation or purchase of all or substantially all of Company’s assets;
provided, that the transferee or successor assumes Company’s liabilities under
this Agreement. 13. Headings. The headings as to the contents of particular
Sections are inserted only for convenience and shall not be construed as a part
of this Agreement or as a limitation on or enlargement of the scope of any of
the terms or provisions of this Agreement. 14. Protected Rights. Consultant
understands that nothing contained in this Agreement limits Consultant’s ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Consultant further understands that this Agreement does not limit Consultant’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government
Agencies, nor does this Agreement 6



--------------------------------------------------------------------------------



 
[ex1028trousdaleconsultin007.jpg]
impact or limit Consultant’s eligibility to receive an award for information
provided to any Government Agencies. 15. Counterparts. This Agreement may be
executed in separate counterparts, each of which is to be deemed to be an
original and all of which taken together are to constitute one and the same
agreement. 16. Entire Agreement. This Agreement supersedes all prior discussions
and agreements between the parties with respect to the subject matter hereof and
contains the sole and entire agreement between the parties with respect to the
matters covered hereby; provided that this Agreement shall not supersede the
terms of the Employment Agreement that survive the termination of Consultant’s
employment thereunder. [signatures on following page] 7



--------------------------------------------------------------------------------



 
[ex1028trousdaleconsultin008.jpg]
IN WITNESS WHEREOF, Company and Consultant have caused this Agreement to be
executed as of the date first above written. COMPANY: BLUELINX CORPORATION By:
/s/ Mitchell B. Lewis Mitchell B. Lewis President and Chief Executive Officer
CONSULTANT: /s/ D. Wayne Trousdale D. Wayne Trousdale 8



--------------------------------------------------------------------------------



 